United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1972
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                  Travis Joe Davis,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                          Submitted: November 26, 2015
                            Filed: December 21, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Travis Davis directly appeals after he pled guilty to aiding and abetting bank
robbery and the district court1 imposed an above-Guidelines-range sentence. His

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging Davis’s sentence on substantive and procedural
grounds. Davis has filed a pro se supplemental brief, asserting prosecutorial
misconduct. More specifically, Davis claims that the prosecutor coached his victims
and submitted victim impact statements to the district court without first giving him
an opportunity to review the statements or to object to their content.

       We note that Davis pled guilty pursuant to a plea agreement containing an
appeal waiver, and upon careful de novo review, we conclude that the appeal waiver
is enforceable as to counsel’s arguments challenging Davis’s sentence. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010); United States v. Andis, 333 F.3d
886, 889-90 (2003) (en banc). We further conclude that Davis’s pro se claim of
prosecutorial misconduct is not within the scope of the appeal waiver, but that it lacks
merit, as there is no evidence the victim impact statements were false, and Davis did
not object to them in the district court. Cf. United States v. White, 724 F.2d 714, 716-
17 (8th Cir. 1984) (per curiam). Finally, having independently reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues
outside the scope of the appeal waiver. Accordingly, counsel’s motion to withdraw
is granted, and the judgment is affirmed.
                         ______________________________




                                          -2-